Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       Election/Restriction 
During a telephone conversation with attorney Michelle Holoubek on January 10th, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-7, 14-20. 
 Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-13 (Group II) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.   Claims 1-7, 14-20 are  drawn to a system and method for detecting a recurring transaction  classified in G06Q 20/405
II.	Claims 8-13 is directed to device that configures a matrix and performs an analysis on the matrix, classified in G06F 17/16.
The inventions are independent or distinct, each from the other because:
3. Inventions I, II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct it (1) they do not overlap in scope and (2) are not obvious variants, and (3) if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has subcombination II  has separate utility such as a device that includes a matrix configured to analyze rows and columns of the matrix.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring ail the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
4. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct tor the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.    the inventions have acquired a separate status in the art in view of their different classification.
.   the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
.  the inventions require a different field of search (e.g„, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

                                         Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1-7, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system and method which is one of the statutory categories of invention. (Step 1: YES).
Claim 1 recites the limitations of:  
A recurrence detection system for detecting a recurring transaction in a history of transactions, the system comprising: 
a database that stores the history of transactions; and an analysis engine including: 
a data parser configured to receive the history of transactions from the database and to extract transactions that occurred between an individual and a merchant during a duration of time; 

a recurrence analyzer configured to analyze the matrix and store data indicative of a presence or absence of a recurring transaction; and 
a scoring engine configured to determine whether a recurring charge exists in the extracted transactions based on the stored data.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (steps for scoring whether a recurring charge exists),  (e.g. detecting a recurring transaction in a history of transactions, stores the history of transactions; to receive the history of transactions from the database and to extract transactions that occurred between an individual and a merchant during a duration of time; analyze the matrix and store data indicative of a presence or absence of a recurring transaction; determine whether a recurring charge exists in the extracted transactions based on the stored data) If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
Claim 14 is also abstract for similar reasons.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
	A database;
	An analysis engine;
	A data parser;
	A matrix constructor;
	A recurrence analyzer;
	A scoring engine
The database, analysis engine, data parser, matrix constructor, recurrence analyzer;  scoring engine are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1,14 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1,14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-7, 15-20 which further define the abstract idea that is present in their respective independent claims 1,14 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-7, 15-20 are directed to an abstract idea. Thus, claims 1-7, 14-20 are not patent-eligible.
3.  Claims 1-7 are rejected under 35 U.S.C. 101 because the claims are directed to a non-statutory subject matter.
Claim 1, for example, recites in the preamble “A recurrence detection system for detecting a recurring transaction in a history of transactions, the system comprising: “
The body of claim 1 recites the following elements: “ an analysis engine including  “a data parser”,  “a matrix constructor”, “ “a recurrence analyzer”, “a scoring engine”.
 Examiner uses the broadest reasonable interpretation to interpret said elements to be directed to software, per se.  
Therefore claim 1 is non-statutory because it is directed towards software, per se, lacking storage on a medium, which enables any underlying functionality to occur.  For these reasons, claims 1-7 fail to satisfy one of the statutory categories set forth in 35 U.S.C. 101 and are therefore considered to be non-statutory.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        1/12/2022